United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.A., Appellant
and
DEPARTMENT OF THE NAVY, MARINE
CORPS BASE, Kaneohe Bay, HI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1818
Issued: December 28, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 28, 20151 appellant filed a timely appeal from a March 5, 2015 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed from the last merit decision, dated March 5, 2015, and the filing of this appeal, pursuant
to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction to review the merits of the claim.

1

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). One hundred and eighty days from March 5, 2015, the date of OWCP’s last decision, was
September 1, 2015. Since using September 2, 2015, the date the appeal was received by the Clerk of the Appellate
Boards would result in the loss of appeal rights, the date of the postmark is considered the date of filing. The date of
the U.S. Postal Service postmark is August 28, 2015, rendering the appeal timely filed. See 20 C.F.R. § 501.3(f)(1)
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to establish clear evidence of error.
On appeal appellant argues that his request for reconsideration was timely filed.
FACTUAL HISTORY
On May 18, 2012 appellant, then a 58-year-old maintenance worker, filed a traumatic
injury claim (Form CA-1) alleging that on that date he injured his lower back as a result of
lifting. OWCP accepted the claim for a lumbar strain. Appellant stopped work on the date of
injury and returned to full-time light-duty work on July 23, 2012.
On November 4, 2012 appellant filed a claim for compensation (Form CA-7) requesting
wage-loss compensation for 80 hours of wage-loss compensation for the period October 22 to
November 4, 2012.
By decision dated January 16, 2014, OWCP denied appellant’s claim for wage-loss
compensation for the period October 22 to November 2, 2012. It found the record contained no
medical evidence supporting appellant’s claim that he was disabled during this period as a result
of his accepted employment injury.
On January 14, 2015 OWCP received appellant’s request for reconsideration dated
January 13, 2015, including medical evidence supporting his request. A duplicate copy was
received on January 20, 2015. Appellant argued that the chain of causation had not been broken
as he felt pain in his back when exiting an automobile.
By decision dated March 5, 2015, OWCP found that appellant’s request for
reconsideration was untimely received. It noted that the request for reconsideration was not
received until January 20, 2015. OWCP denied the request as it did not establish clear evidence
of error.
LEGAL PRECEDENT
To be entitled to a merit review of OWCP’s decision denying or terminating a benefit, a
claimant’s application for review must be received within one year of the date of that decision.3
The Board has found that the imposition of the one-year time limitation does not constitute an
abuse of the discretionary authority granted OWCP under section 8128(a) of FECA.4
OWCP, however, may not deny an application for review solely on the grounds that the
application was not timely filed. When an application for review is not timely filed, it must
nevertheless undertake a limited review to determine whether the application establishes clear
3

20 C.F.R. § 10.607(a).

4

5 U.S.C. § 8128(a); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

2

evidence of error.5 OWCP regulations and procedures provide that it will reopen a claimant’s
case for merit review, notwithstanding the one-year filing limitation set forth in 20 C.F.R.
§ 10.607(a), if the claimant’s application for review shows clear evidence of error on the part of
OWCP.6
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by OWCP.7 The evidence must be positive, precise and explicit and must
manifest on its face that OWCP committed an error.8 Evidence which does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to establish
clear evidence of error.9 It is not enough merely to show that the evidence could be construed so
as to produce a contrary conclusion.10 This entails a limited review by OWCP of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of OWCP.11 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to shift the weight of the evidence in favor of the claimant and raise a substantial
question as to the correctness of OWCP’s decision.12
OWCP’s procedures were changed effective August 29, 2011. Section 10.607 of the new
regulations provide that the date of the reconsideration request for timeliness purposes was
changed from the date the request was mailed to the date the request was received by OWCP.13
ANALYSIS
The Board finds that OWCP improperly found that appellant’s application for
reconsideration was untimely. The last merit decision was dated January 16, 2014. Appellant
had one year to timely request reconsideration. The one-year time limitation began to run on the

5

See 20 C.F.R. § 10.607(b); Charles J. Prudencio, 41 ECAB 499, 501-02 (1990).

6

Id.; Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.5(c)
(October 2011). OWCP procedures further provide that the term clear evidence of error is intended to represent a
difficult standard. The claimant must present evidence which on its face shows that OWCP made an error (for
example, proof that a schedule award was miscalculated). Evidence such as a detailed well-rationalized medical
report which, if submitted before the denial was issued, would have created a conflict in medical opinion requiring
further development, is not clear evidence of error. Id. at Chapter 2.1602.5(a).
7

See Dean D. Beets, 43 ECAB 1153, 1157-58 (1992).

8

See Leona N. Travis, 43 ECAB 227, 240 (1991).

9

See Jesus D. Sanchez, 41 ECAB 964, 968 (1990).

10

See supra note 8.

11

See Nelson T. Thompson, 43 ECAB 919, 922 (1992).

12

Leon D. Faidley, Jr., supra note 4.

13

20 C.F.R. § 10.607.

3

day following the original OWCP decision.14 Therefore, appellant had until January 16, 2015 to
timely file an application for reconsideration.
On January 14, 2015 OWCP received appellant’s request form dated January 13, 2015
for reconsideration of the January 16, 2014 decision. A duplicate copy of this form was received
on January 20, 2015. OWCP found appellant’s request for reconsideration was untimely filed
based on the January 20, 2014 receipt date. It did not acknowledge that it had timely received
the same form on January 14, 2015. As appellant’s request for reconsideration was first received
on January 14, 2015, it was filed within one year of OWCP’s January 16, 2014 decision and
therefore was timely.
The Board accordingly finds that appellant filed a timely application for reconsideration
on January 14, 2015. OWCP reviewed the evidence under a clear evidence of error standard,
which is appropriate only for untimely applications for reconsideration.15 The case will
accordingly be remanded to OWCP for proper review of the timely application for
reconsideration and issuance of an appropriate decision.16
CONCLUSION
The Board finds that OWCP improperly denied appellant’s request for reconsideration of
the January 16, 2014 decision, as untimely filed and failing to demonstrate clear evidence of
error.

14

See S.T,, Docket No. 15-0382 (issued April 3, 2015); C.K., Docket No. 10-1665 (issued May 25, 2011); Federal
(FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (October 2011),
15

See J.P., Docket No. 12-1596 (issued March 27, 2013); 20 C.F.R. § 10.607(b).

16

See E.B., Docket No. 12-84 (issued May 15, 2012).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 5, 2015 is set aside and the case remanded for further
proceedings consistent with the above opinion.
Issued: December 28, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

